Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As recited in claim 1, control of the recited “heating unit” requires the “controller... to determine... if the first measured temperature pattern corresponds to a first predetermined temperature pattern” (Exr’s emphasis), and, if it does, the controller “determine[s] a first heating profile and control[s] the heating unit so as to heat the fluid according to the first heating profile.” 
However, specifically how the presence of this correspondence is ascertained, between “the first measured temperature pattern” and “the first predetermined temperature pattern,” is not clearly disclosed. The specification discloses only that “the controller 152 may process the fluid temperature data... identifying peak values in the data and identifying a fluid temperature trend increasing or decreasing... for the first predetermined period of time t1” (p. 8, 1st full par., Exr’s emphasis). Beyond this, a “first measured fluid temperature data pattern corresponds to the first predefined fluid temperature pattern if,.. a temperature trend of the... data for the first predetermined period of time t1 is the same as or similar to (e.g., is within a predefined similarity threshold of) a temperature trend of the first predefined fluid temperature pattern, or... peak values identified in the fluid temperature data for... time t1 correspond to (e.g., have the same or a similar magnitude as and/or appear at the same or similar times as) peak values... in the first predefined fluid temperature pattern.”
Figures 3-6 show continuously increasing or decreasing fluid temperature trends during the first predetermined period of time t1, but the criteria by which “fluid temperature data” for time t1 is judged to be “the same as or similar to (e.g. is within a predefined similarity threshold of) a temperature trend of the first predefined fluid temperature pattern” is not elaborated. How is a “similarity threshold” defined between fluid temperature data sets illustrated for period of time t1 (312, 412, 512 & 612 respectively in Figs. 3, 4, 5 & 6) and “predefined fluid temperature patterns”? No example is provided. The first portion 312 of measured temperature curve 310 is observed to exhibit “a first, decreasing temperature trend,” with a rate of decrease greater than that of the first portion 412 of measured temperature curve 410 (p. 14, 2nd par. and p. 15, 1st par.). Hence a visual comparison of first curve portions 312, 412, 512 and 612 might yield useful relative rates of measured temperature change, i.e., increasing or decreasing at relatively greater or lesser rates. But the specification does not disclose how one would calculate an amount by which a measured temperature data set differs from a predefined fluid temperature pattern, and then determine by means of a “similarity threshold” that the two are sufficiently similar to answer “Yes” at step 206 of flow chart 200 (Fig. 2).
Moreover, how would measured temperature “peak values” during first predetermined period of time t1 identify a “fluid temperature trend (increasing or st full par.) The continuously increasing or decreasing fluid temperature trends during time t1 in Figures 3-6, i.e., “first portions” 312, 412, 512 and 612, have in each case a single end point that might be identified as a “peak value.” But Applicant refers to a plurality of “peak values” in a “first portion” (ibid). What temperature trend could be identified with a plurality of peak values?
The manner of evaluating the correspondence between temperature data sets and predefined fluid temperature patterns during time period t2 is likewise not sufficiently explained.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the heating unit “controller... determine... if the first measured temperature pattern corresponds to a first predetermined temperature pattern” (Exr’s emphasis). As discussed above, the criteria by which a measured temperature pattern would be said to correspond to a predetermined temperature pattern is not clearly disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/5/22